IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON

                               JULY 1999 SESSION
                                                          FILED
                                                          August 27, 1999

                                                       Cecil Crowson, Jr.
STATE OF TENNESSEE,              )
                                                      Appellate Court Clerk
                                 )
             Appellee,           )    No. 02C01-9812-CR-00372
                                 )
                                 )    Shelby County
v.                               )
                                 )    Honorable Arthur T. Bennett, Judge
                                 )
DARREN E. MATTHEWS,              )    (Habitual Motor Vehicle Offender)
                                 )
             Appellant.          )



For the Appellant:                    For the Appellee:

A. C. Wharton                         Paul G. Summers
Public Defender                       Attorney General of Tennessee
Criminal Justice Complex                     and
201 Poplar Avenue                     J. Ross Dyer
Memphis, TN 38103                     Assistant Attorney General of Tennessee
(AT TRIAL)                            425 Fifth Avenue North
                                      2nd Floor, Cordell Hull Building
                                      Nashville, TN 37243-0493
Walker Gwinn
Assistant Public Defender             William L. Gibbons
201 Poplar Avenue, 2nd Floor          District Attorney General
Memphis, TN 38103                             and
(ON APPEAL)                           Lee Coffee
                                      Assistant District Attorney General
                                      Criminal Justice Complex, Suite 301
                                      201 Poplar Avenue
                                      Memphis, TN 38103




OPINION FILED:____________________



AFFIRMED

Joseph M. Tipton
Judge
                                       OPINION



               The defendant, Darren E. Matthews, appeals as of right from the Shelby

County Criminal Court’s denial of alternative sentencing for his conviction for violating

the Habitual Motor Vehicle Offenders (HMVO) Act, a Class E felony. The defendant

pled guilty pursuant to an agreement and received a sentence of one year as a Range

I, standard offender in the Shelby County Correctional Center with the issue of

alternative sentencing reserved for judicial determination. The defendant asserts on

appeal that the trial court erred in denying him a community corrections sentence. We

affirm the trial court.



               The defendant was declared a habitual motor vehicle offender in June

1994. In August 1997, the defendant was stopped for speeding and arrested for

violating the HMVO order prohibiting him from driving. At the sentencing hearing, the

defendant testified that he had been driving to and from work at the time of his arrest.

He stated, however, that he was no longer driving and was getting to work by riding with

co-workers or taking the bus. He acknowledged five or six previous convictions for

driving while his license was suspended or revoked. He promised to abide by the court

order in the future. He also said he was paying child support for his two daughters.



               The trial court denied alternative sentencing, stating that the defendant’s

continued driving in defiance of the order indicated that the previous cases did not get

the defendant’s attention. It also found that the defendant’s demeanor while testifying

indicated that the defendant was not taking the matter seriously.



               The defendant contends that he should be placed in the community

corrections program in order to keep his employment and to continue timely child



                                             2
support payments. He also asserts that the program is his best opportunity for

rehabilitation and his “best chance” either to obtain a driver’s license or to adapt to

earning a livelihood without driving. He argues that confinement is not the least severe

measure to achieve the purpose for which the sentence was imposed. See Tenn. Code

Ann. § 40-35-103(4).



              As a Range I, standard, Class E felon, the defendant is presumed to be a

favorable candidate for alternative sentencing options in the absence of evidence to the

contrary. See Tenn. Code Ann. § 40-35-102(6). However, the record reflects that the

defendant continually disregarded both the driver’s licensing laws and the ultimate court

order barring him from driving. Also, the trial court found that the defendant showed a

poor attitude at the sentencing hearing. Obviously, one of the main purposes of

confinement is for the defendant to appreciate the seriousness of his repeated violation

of the driving law. In this respect, the record supports a conclusion that the statutory

presumption has been overcome. The judgment of conviction is affirmed.




                                                  ____________________________
                                                  Joseph M. Tipton, Judge


CONCUR:


____________________________
James Curwood W itt, Jr., Judge


____________________________
John Everett W illiams, Judge




                                             3